Case 16-10519   Doc   Filed 05/06/20 Entered 05/06/20 16:24:06   Desc Main
                          document Page 1 of 5
Case 16-10519   Doc   Filed 05/06/20 Entered 05/06/20 16:24:06   Desc Main
                          document Page 2 of 5




                                                5/6/2020
Case 16-10519   Doc   Filed 05/06/20 Entered 05/06/20 16:24:06   Desc Main
                          document Page 3 of 5
Case 16-10519   Doc   Filed 05/06/20 Entered 05/06/20 16:24:06   Desc Main
                          document Page 4 of 5
Case 16-10519   Doc   Filed 05/06/20 Entered 05/06/20 16:24:06   Desc Main
                          document Page 5 of 5




          6




          6
